[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1220

                  UNITED STATES OF AMERICA,

                     Plaintiff, Appellee,

                              v.

    ONE 1989 23 FT. WELLCRAFT MOTOR VESSEL, ETC., ET AL.,

                         Defendants.
                                          

                  EUSEBIO ESCOBAR-DE-JESUS,

                    Intervenor, Appellant.
                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Juan M. Perez-Gimenez, U.S. District Judge]                                                                  
                                         

                            Before

                    Torruella, Chief Judge,                                                      
              Boudin and Stahl, Circuit Judges.                                                          
                                         

Eusebio Escobar-De-Jesus on brief pro se.                                    
Guillermo  Gil,  United  States  Attorney,  Miguel  A.  Fernandez,                                                                             
Assistant  United States  Attorney, Chief,  Civil  Division, and  Jose                                                                              
Javier Santos Mimoso,  Assistant United States Attorney,  on brief for                            
appellees.

                                         

                      SEPTEMBER 30, 1997
                                         

     Per Curiam.   We have reviewed  the briefs submitted  by                           

the parties and the record on appeal.  We affirm the judgment

of  the district  court, for  the reasons stated  in district

court's Opinion and  Order dated December  12, 1995, and  its

Opinion and Order dated  October 17, 1996.   We add only  the

following.

     Escobar claims that the seizure of his property violates

the eighth amendment prohibition against excessive fines.  We

do not  now decide whether  the eighth  amendment applies  to

forfeitures under 21 U.S.C.   881(a)(6), but even if it does,

the forfeiture here was not  "excessive," given the value  of

the real  property forfeited  and the  value  of the  cocaine

Escobar conspired  to import  and/or possess  with intent  to

distribute.

     Escobar  argues the district  court erred in  failing to

issue a writ  of habeas corpus ad testificandum  to allow him                                                           

to attend his trial.  In its Opinion  and Order, the district

court  did  not  discuss  whether  Escobar's  presence  would

substantially  further the resolution of the case.  Latiolais                                                                         

v.  Whitley, 93  F.3d  205, 208  (5th Cir.  1996).   Even so,                       

Escobar did  not adequately  explain how  his presence  would

have been helpful.  In  addition, we have reviewed the record

and conclude  that  even  if  error  was  committed,  it  was

harmless,   since   the   evidence   against   Escobar    was

overwhelming.

     We  have reviewed the  remaining issues and  conclude as

follows.   1)  Federal Rule of  Criminal Procedure 7 does not

require the government to combine criminal  prosecutions with

forfeiture  actions, so Escobar's argument to the contrary is

rejected.  2)  We find no clear error in the district court's

findings  of  fact, as  the  findings were  supported  by the

evidence.   3)  Escobar's  arguments that the filing  of this

action  violated principles  of res  judicata and  collateral

estoppel,  and  that   the  settlements   with  third   party

lienholders violated  due  process, were  not  preserved  for

appeal.    4)   His  allegations  that the  government  acted

improperly  with regard  to additional  property  he says  is

missing is  unsupported by the record.  5)   While we take no

position with  regard to  the district  court's reasoning  in

fashioning a remedy for the  due process violation, we are in

agreement with the result.

     Affirmed.                          

                             -3-